Butler App. No. CA2003-01-011, 2003-Ohio-5985. This cause is pending before the court on the certification of a conflict from the Court of Appeals for Butler County.
IT IS ORDERED by the court, sua sponte, that this case is no longer consolidated with 2003-2182, State v. Back, Butler App. No. CA2003-01-011, 2003-Ohio-5985.
IT IS FURTHER ORDERED by the court that the stay of briefing is dissolved, and this cause is no longer held for the decisions in 2003-1048 and 2003-1049, State v. White, Guernsey App. No. 02CA23, 2003-Ohio-2289.
IT IS FURTHER ORDERED by the court that the Clerk shall issue an order for the transmittal of the record from the Court of Appeals for Cuyahoga County and that the parties are to brief the issue stated in the court of appeals’ Journal Entry filed December 18, 2003, as follows:
“Whether a victim’s unsworn statement of economic loss contained in a pre-sentence investigative report is sufficient to satisfy the requirement that an amount of restitution ordered must bear a reasonable relationship to the loss incurred.”